Citation Nr: 0816866	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 

INTRODUCTION

The appellant served on active duty from January 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Saint Paul, Minnesota, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In his notice of disagreement, received in March 2006, the 
veteran, through his representative, requested Decision 
Review Officer (DRO) review.  In August 2006, the veteran 
presented testimony at a personal hearing conducted at the 
St. Paul RO before a DRO.  A transcript of this personal 
hearing is in the veteran's claims folder.

The Board also notes that subsequently, the RO essentially 
determined in a Statement of the Case (SOC) issued in May 
2006 that new and material evidence had been received to 
reopen the previously denied claim of service connection for 
multiple sclerosis.  Despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection was previously denied for multiple 
sclerosis in an April 1990 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal this issue.  The veteran filed to reopen 
that claim in July 2005.

3.  The evidence added to the record since the last prior 
denial of service connection for multiple sclerosis was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

4.  The veteran's multiple sclerosis manifested within seven 
years of his separation from military service.


CONCLUSION OF LAW

1.  The April 1990 rating decision, which denied service 
connection for multiple sclerosis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for multiple 
sclerosis; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  Resolving reasonable doubt in favor of the veteran, the 
veteran's multiple sclerosis may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Because the claim of service connection for multiple 
sclerosis on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309.  The regulation does 
not require that the disease be diagnosed in the presumptive 
period, but only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Symptomatology shown in 
the prescribed period may have no particular significance 
when first observed, but in light of subsequent developments 
it may gain considerable significance.  38 C.F.R. 3.307(c).  
Additionally, the regulation calls for the claimed disease to 
be manifested to a "compensable" degree, which is "to a 
degree of 10 percent or more."  See 38 C.F.R. § 3.307(a) 
(3).  Any manifestation of multiple sclerosis is rated at a 
minimum of 30 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2007).  Thus, any manifestation of 
multiple sclerosis in service or within the seven year 
presumptive period would be to a compensable degree.

The Board observes that the veteran's claim for service 
connection for multiple sclerosis was previously considered 
and denied by the RO in a decision dated in April 1990.  The 
veteran was notified of that decision, and the RO's decision 
in that matter is final.  See 38 U.S.C.A. §§ 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.

In July 2005, the veteran, through his representative, 
requested that his claim for service connection for multiple 
sclerosis be reopened, stating that additional evidence would 
soon be submitted.  In November 2005, the veteran's wife 
submitted a statement describing the veteran's symptoms of 
multiple sclerosis that she observed while he was in service.  
A private medical opinion by Dr. R.F.G. was submitted in 
March 2006, stating that the veteran's multiple sclerosis 
dated back at least to the 1980 time frame.  However, the 
February 2006 rating decision now on appeal denied reopening 
the veteran's claim for multiple sclerosis on the basis that 
new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed on or after August 29, 2001, as was the application in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1990 rating decision denied the 
veteran's claim for service connection for multiple 
sclerosis.  In that decision, the RO observed that the 
veteran's service medical records were negative for any 
complaints or treatment of multiple sclerosis.  The RO also 
indicated that the veteran's eye problems which were 
eventually diagnosed as secondary to multiple sclerosis were 
first noted in November 1980, and therefore, there was no 
evidence of any symptoms attributable to multiple sclerosis 
within seven years following discharge from service.  
Therefore, service connection for multiple sclerosis was 
denied.

The evidence associated with the claims file subsequent to 
the April 1990 rating decision includes a lay statement by 
the veteran's wife submitted in November 2005, a private 
medical record submitted in March 2006, the veteran and his 
wife's testimony from an August 2006 hearing before a 
Decision Review Officer, an August 2006 VA medical opinion by 
Dr. J.R.J., a January 2007 VA medical opinion by Dr. S. H., 
and an informal brief of the appellant, submitted by the 
veteran's representative, which includes a private medical 
record dated in August 2005 by Dr. L.A.M., a private medical 
record dated in November 2006 by Dr. J.C.C., a medical 
treatises taken from The MERCK Manual (17th ed. 1999) and 
Cecil Textbook of Medicine (20th ed. 1996).  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the April 1990 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for multiple sclerosis.  This evidence is 
certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board 
notes that the November 2005 statement by the veteran's wife 
and the August 2006 testimony by the veteran and his wife are 
material.  These statements provide competent lay evidence of 
the veteran's symptoms of multiple sclerosis during the seven 
year presumptive period.  With respect to the private medical 
opinions dated in August 2005, March 2006, and November 2006, 
as well as the June 2007 VA medical records, the Board also 
finds this evidence to be material.  The August 2005, March 
2006 and November 2006 private medical opinions and the June 
2007 VA medical records all reflect that the veteran began 
showing signs and symptoms of multiple sclerosis either 
during service or in the seven year presumptive period after 
service.  In addition, the two medical treatises, The MERCK 
Manual (17th ed. 1999) and Cecil Textbook of Medicine (20th 
ed. 1996) are likewise material, because they provide a 
description of scientifically accepted signs and symptoms of 
multiple sclerosis.  Therefore, the above-referenced evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
multiple sclerosis.

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision.  As discussed above, because the claim of 
service connection for multiple sclerosis on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2006); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for multiple 
sclerosis.  Based on the veteran's service separation date of 
January 1973, the seven year presumptive period in which 
multiple sclerosis must have manifested ended in January 
1980.  Multiple sclerosis was initially diagnosed in November 
1980, approximately 10 months after the end of the 
presumptive period.  Again, however, the regulation does not 
require an actual diagnosis within the presumptive period, 
just evidence showing that the disease was manifested within 
that period.  In this regard, there are several statements in 
the claims file asserting that symptomatology began while the 
veteran was in service and within the presumptive period.  

In November 2005, the veteran's wife submitted a statement 
that supports the veteran's claim for multiple sclerosis.  In 
this regard, the veteran's wife detailed several incidents 
occurring while the veteran was in service, during which time 
the veteran exhibited evidence of unsteady gait during basic 
training, resulting in a sprained ankle, and difficulty with 
bladder control.  Although the veteran's wife is not a 
physician or other health care professional, the Board finds 
this statement to be probative evidence of the veteran's 
symptomatology while in service.  Lay evidence, such as the 
veteran's wife's contentions, can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay testimony 
is competent as to features or symptoms of an injury or 
disease but not as to opinions regarding diagnosis and 
etiology).  

The veteran and his wife also testified at a hearing before a 
Decision Review Officer in August 2006.  The veteran 
contended that while in service, he experienced unsteady gait 
resulting in a sprained ankle, difficulty with bladder 
control, heat intolerance while attending Officer Candidate 
School, numbness in his legs, especially on the right side, 
and fatigue.  The veteran also stated that his immunization 
records were lost, resulting in his having to receive 
numerous immunizations in one day prior to departing for 
Germany.  The veteran also detailed several incidents that 
occurred after service, but within the seven year presumptive 
period.  In this regard, the veteran contended that he 
experienced loss of balance, causing him to back up into a 
chainsaw in summer 1976, continuous difficulty with bladder 
control and urinary discomfort, which he sought treatment for 
in May 1976, loss of balance resulting in an ankle injury in 
January 1978, and problems with double vision beginning in 
January 1980, which he also sought treatment for.  The 
treatment records for these incidents in 1976, 1978 and 1980 
are part of the veteran's claims file.  Regarding the 
veteran's contentions that he has experienced the above 
symptoms, the Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., he is competent to 
report that he has experienced loss of balance, difficulty 
with bladder control, heat intolerance, numbness, fatigue and 
double vision.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
See also Jandreau 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan, 451 F.3d 1331 (Fed. Cir. 2007) (lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence).

The veteran has also submitted numerous medical opinions in 
support of his claim.  A private medical opinion dated in 
August 2005 notes the veteran's initial diagnosis of multiple 
sclerosis in 1980.  This opinion goes on to discuss the 
veteran's subsequent symptomatology and treatment, and 
therefore  need not be discussed at length. 

A March 2006 private medical opinion was also submitted.  The 
private physician stated "I would say unequivocally from at 
least the beginning of 1980 that [the veteran] had 
substantial evidence that his diagnosis of multiple sclerosis 
was there."  The private physician also concluded that 
"from a neurological standpoint, it is highly likely that 
[the veteran] experienced symptoms and signs of multiple 
sclerosis between 1973 and 1980, but particularly in 1980, 
which would put it in that seven-year time frame following 
discharge."  The private physician based his opinion on his 
own treatment of the veteran, the veteran's background 
information, as well as a letter from the veteran's 
representative. 

A private medical opinion dated in November 2006 states that 
although the veteran was diagnosed with multiple sclerosis in 
1980, his first event from multiple sclerosis was in 1972, 
while the veteran was still in service.  The private 
physician's opinion was based on a detailed neurological 
examination which he performed, as well as the veteran's past 
medical, family and social history, and a patient 
questionnaire.  

The veteran also submitted VAMC treatment records dated in 
June 2007.  The VAMC physician concluded that the veteran's 
symptoms for the disease began when he was still in service 
but the diagnosis was made after.  The VAMC physician 
reviewed the veteran's medical, social and family history, as 
well as a neurological examination. 

Additionally, the veteran, through his representative, has 
submitted two medical treatises in support of his claim.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran and his representative 
is not accompanied by any medical opinions specifically 
pertaining to this case.  However, the MERCK Manual, Sec. 14, 
Multiple Sclerosis, does state that the most common early 
signs and symptoms of multiple sclerosis include double 
vision, transient weakness in one or more extremities, minor 
gait disturbances, and difficulty with bladder control.  The 
Manual states these symptoms often occur months or years 
before the disease is recognized, and that excess heat may 
accentuate the symptoms.  Similarly, Cecil Textbook of 
Medicine, Sec. 10, Ch. 432, Multiple Sclerosis and Related 
Conditions, also states that the disease usually begins with 
the optic nerves, and later presents spastic leg weakness, 
axial instability, and bladder impairment.  Thus, in 
reviewing the evidence in this case, the Board does observe 
that the veteran has experienced the signs and symptoms noted 
above.  It should again be noted that the veteran is 
competent to testify that he experienced these symptoms.  See 
Jandreau 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan, 451 
F.3d 1331 (Fed. Cir. 2007).  

The Board also observes that there are two VA medical 
opinions which state that the veteran's multiple sclerosis 
did not begin during service or until after the presumptive 
period.  A VA medical opinion submitted in August 2006 opined 
that there was no objective evidence to support a claim that 
the veteran's initial symptoms of multiple sclerosis began 
prior to January 1980.  In rendering this opinion, the VA 
physician reviewed the veteran's claims file and service 
medical records. 

At the request of the veteran, a VA neurologist also rendered 
an opinion in this case.  In a January 2007 opinion, a VA 
neurologist stated that, after a review of the records 
available regarding the veteran's claim of onset of symptoms 
of multiple sclerosis prior to 1980 that would qualify him 
for service connection, it appears that the first signs and 
symptoms attributable to multiple sclerosis occurred in 
November 1980.  However, the VA neurologist conceded that it 
was medically possible that subclinical multiple sclerosis or 
unrecognized symptoms may have been present prior to the 
presenting symptoms.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current multiple sclerosis was incurred in service 
or within the seven year presumptive period after service, 
i.e. before January 1980.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.307, 3.309.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current multiple sclerosis to 
his military service or to whether the disorder manifested 
within the seven year presumptive period after service, that 
doubt will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran's 
current multiple sclerosis began prior to January 1980.  
Accordingly, the Board concludes that service connection for 
multiple sclerosis is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened and service connection for multiple sclerosis is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


